                      Case 1:21-mj-01418-DLC Document 1 Filed 06/14/21 Page 1 of 1
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                               for the
                                                    District of
                                                __________      Massachusetts
                                                             District of __________

                  United States of America                        )
                             v.                                   )
                    JACOB LINHARES,
                                                                  )      Case No.
                                                                  )                 21-mj-1418-DLC
                                                                  )
                                                                  )
                                                                  )
                          Defendant(s)


                                                CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of               May 25 - June 10, 2021          in the county of             Barnstable       in the
                       District of        Massachusetts       , the defendant(s) violated:

            Code Section                                                    Offense Description
18 U.S.C. § 922(a)(1)(A)                       Unlicensed dealing of firearms




         This criminal complaint is based on these facts:
Affidaivt of ATF Special Agent Sean Sullivan




         ✔ Continued on the attached sheet.
         u

                                                                                               /s/ Sean Sullivan
                                                                                             Complainant’s signature

                                                                                    Sean Sullivan, ATF Special Agent
                                                                                              Printed name and title

Sworn to me E\WHOHSKRQLFDWWHVWDWLRQ.


Date:             06/14/2021
                                                                                                Judge’s signature

City and state:                          Boston, MA                         Donald L. Cabell, United States Magistrate Judge
                                                                                              Printed name and title
